Title: To Benjamin Franklin from Joseph Galloway, [August 1766]
From: 
To: 


Dear Sir
[August, 1766]
The Bearer hereof Mr. Jonathan [Pot]ts son of our worthy Friend Mr. John Potts, served his Apprenticeship with Dr. Phineas Bond of this City. His Intention is to complete his Studies in England. He is here esteemed [to be a] sensible worthy Young Man. I am Convinced, that a bare Mention of his Connections will be a sufficient Recommendation of him to your Notice and Friendly Advices, whenever he shall stand in Need of them, during his Stay in England, and render any other unnecessary from Dear Sir your very Affectionate humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esqr / In Craven / Street / London / per Favr / Dr. Jona Potts / p post paid
